IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

NELSON CATA-GACITA,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-2902

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 17, 2017.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Andy Thomas, Public Defender, and Victor Holder, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WINOKUR and WINSOR, JJ., CONCUR.